Case: 1:18-cv-00272 Document #: 249 Filed: 04/10/19 Page 1 of 1 PageID #:6874

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

CyrusOne LLC
                                         Plaintiff,
v.                                                         Case No.: 1:18−cv−00272
                                                           Honorable Jorge L. Alonso
The City of Aurora, Illinois, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 10, 2019:


        MINUTE entry before the Honorable Sidney I. Schenkier: Status and motion
hearings held. The parties report on the status of discovery and that a mediation in the
Seventh Circuit is scheduled for 4/18/19. In light of the parties' report, defendant City of
Aurora, Illinois' motion to bar certain expert opinions (Leslie S. Pollock and P. Barton De
Lacy) (doc. #[229]) is denied as moot. Defendant City of Aurora, Illinois' motion to stay
expert discovery as to defendant City of Aurora (doc. #[243]) is granted. The Court stays
expert discovery with respect to the to the City of Aurora pending further court order. The
status hearing set for 4/24/19 at 9:00 a.m. before the magistrate judge remains unchanged.
Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
